Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1-17 are pending.
Priority
This application  is a divisional  of 16/336,217 now US 10793532  filed 3/25/2019, and claims priority to EP 16190812.4 filed 9/27/2016.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8  of U.S. Patent No. 10793532. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to a process of making the compounds. The methods in this application are not just drawn to making Form A but any Calcobutrol and also Form A. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Platzek et al  1997,  pages 6086-6093 and WO 2012/143355 to Platzek et al  and WO 2011/054827 .

Applicants claims are drawn to a process of making Calcobutrol 
    PNG
    media_image1.png
    246
    320
    media_image1.png
    Greyscale
 by treating dihydroxy-hydroxy-methylpropyl –tetraazacyclododecane –triacetic acid ligand to an acidic ion exchanger to bind it to the acid ion, eluting  with basic solution , complexing  the eluted  solution  with Ca2+, adjusting the ratio to 1:1 to make a Ca+ complex , crystalizing  the complex  from aq. Ethanol with water  content 9 to 

Scope and Content of Prior Art and the claims MPEP 2141.02 
The reference  teaches  adding the compound to an  ion exchanger,  and then adding Ca+. The reference discloses the formation of a Ca salt which is isolated by evaporation followed by suspension  in ethanol and filtration. 
“[1,4,7-Tris(carboxymethyl)-10-(1-(hydroxymethyl)-2,3-dihydroxypropyl)-1,4,7,10-tetraazacyclododecanato]calcium (12) (Scheme 3). To a solution of 3.835 g (8.513 mmol) of 6 in 40 mL of water was added 835 mg (8.343 mmol) of CaCO3. The mixture was stirred at 80 °C for 1 h. The solution was filtered and the filtrate evaporated to dryness under reduced pressure. The residue was suspended in 100 mL of ethanol and stirred at 50 °C for 1 h. After being cooled to 0 °C the solid was collected by filtration, washed twice with 30 mL of ethanol, and dried in a vacuum oven at 60 °C for 24 h to yield 3.91 g (94%) of 12 as a colorless powder.”, page 8089.


In the same reference they show a process of purifying the compound 5 by chromatographic separation. 
 WO 2012/143355 to Platzek   et al, see page 11  shows a process of purifying the gadobutrol using an ion exchanger  purification, and  with a specific water content of 10-12 % which is encompasses the same percentage. They also say that the 5 of the water content is an important factor  to the crystallization of the crude and pure product. 
 


Prima Facie Obviousness, Rational and Motivation MPEP 2142-2413 
There is always a motivation to  make a purer form of a compound. Cacobutrol  is known and the general method is known in the Platzek et al 1997, page 6089. The ion exchange process , making it acidic and then basic is also known in WO2012/143355, therefore a person who is motivated to make a purer  form of Calcobutrol , would be find it reasonable to pass it through an ion exchanger and also adjusting the water content to get a purer form. Therefor the process of making is found to be obvious over the prior art. The limitations of the purity of 99%, 99.7% .
The prior art  on page 22 discloses a purity of 99.7%.
So the limitations of the purity is also obvious. 

Conclusion
Claims 1-17 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



September 8, 2021.